         Case 1:17-cv-01657-SAG Document 124 Filed 06/03/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION

CHAE BROTHERS LIMITED                        *
LIABILITY COMPANY, et al.,
                                             *
       Plaintiffs,
                                             * Civil Action No. 1:17-cv-01657-SAG
       v.
                                             *
MAYOR & CITY COUNCIL OF
BALTIMORE, et al.,                           *

       Defendants.                           *
*      *     *        *       *       *      *       *       *       *      *       *          *

                                   JOINT MOTION
                            TO MODIFY SCHEDULING ORDER

       All Plaintiffs (“Plaintiffs”) and Defendant Mayor and City Council of Baltimore (“the

City” and, collectively with Plaintiffs, the “Parties”), by and through their respective undersigned

counsel, hereby jointly move to extend two deadlines set forth in this Court’s Order entered on

February 8, 2021 [ECF No. 121], and in support thereof, state as follows:

       1.      On February 8, 2021, this Court approved the following briefing schedule:

                       Motions for Summary Judgment: April 9, 2021

                      Oppositions to Motions: June 9, 2021

                      Reply Motions: July 9, 2021

       2.      The Parties respectfully request that this Court extend the deadlines for the

Opposition and Reply Motions, as more specifically set forth below.

       3.      The City filed its Motion for Summary Judgment as due on April 9, 2021.

       4.      On May 21, 2021, the City’s e-discovery coordinator, without authorization,

deleted the entire project for this case from the City’s e-discovery platform. The project consisted


                                                                                                   1
of some Case
        800,000 documents, which hadDocument
              1:17-cv-01657-SAG      been reviewed
                                               124 by City06/03/21
                                                    Filed  attorneys over
                                                                      Pagemore
                                                                           2 ofthan
                                                                                3 a year,

and tagged appropriately. The deletion is largely irreversible, although the City is paying the

company in order to try to recover the data.

       5.      Counsel for Plaintiffs has agreed to produce the City’s discovery productions back

to it. While this is extremely helpful, the City will still need to re-review thousands of documents

to locate and flag necessary and relevant documents for its reply to Plaintiff’s upcoming

opposition motion.

       6.      Accordingly, counsel for Plaintiffs has agreed to an extension for the City’s reply,

subject to this Court’s approval.

       7.      Due to counsel’s consideration for the City’s issues and the fact that he has

numerous trials scheduled just before the Plaintiffs’ due date, counsel for the City also agreed to

an extension for the opposition, subject to this Court’s approval.

       8.      Accordingly, for the foregoing reasons, the Parties jointly request that this Court

extend the deadlines in the Order as follows:

                       Oppositions to Dispositive Motions: June 28, 2021

                       Reply Motions: August 23, 2021




Date: June 3, 2021                              Respectfully submitted,


                                                /s/ Peter K. Hwang
                                                Peter K. Hwang, Esq.
                                                        District Court Bar No. 19052
                                                Sung & Hwang LLP
                                                9256 Bendix Road, Suite 109
                                                Columbia, MD 21045
                                                (410) 772 2324
                                                (410) 772 2328 (fax)
                                                phwang@sungandhwang.com

                                                Ray M. Shepard, Esq.
                                                      District Court Bar No. 09473

                                                                                                     2
                                   The Shepard
        Case 1:17-cv-01657-SAG Document         Law Firm,
                                          124 Filed       LLC Page 3 of 3
                                                     06/03/21
                                   122 Riviera Drive
                                   Pasadena, MD 21122
                                   (410) 255 0700
                                   (443) 773 1922 (fax)
                                   Ray@Shepard.Law

                                            Counsel for Plaintiffs



                                            /s/ Sara E. Gross
                                            Sara E. Gross, Chief Solicitor
                                                    District Court Bar No. 27704
                                            Hanna M. Sheehan, Asst. Solicitor
                                            Baltimore City Department of Law
                                            100 North Holliday Street
                                            Baltimore, MD 21202
                                            (410) 396 3947
                                            (410) 927 1152 (fax)
                                            sara.gross@baltimorecity.gov

                                            Counsel for Defendant Mayor and City Council of
                                            Baltimore



                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed with the ECF system on June 3,
2021 in accordance with the established rules and procedures.

                                            /s/ Sara E. Gross




                                                                                                3
